Citation Nr: 9922962	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for pes planus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1990 to September 
1990.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

This appeal is before the Board from the initial assignment 
of a disability evaluation for the service-connected 
bilateral pes planus.  The Board notes that the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), in 
Fenderson v. West, 12 Vet. App. 119 (1999) held, in part, 
that the RO never issued a statement of the case (SOC) 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a notice of disagreement (NOD) following 
the grant of service connection and the initial assignment of 
a disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new SOC.


FINDINGS OF FACT

The veteran's bilateral pes planus is manifested by pain and 
discomfort in walking, but manifests no marked deformity, no 
callosities, no severe limitation of motion, no swelling, and 
no accentuated pain on manipulation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for pes 
planus, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.40, Part 4, Diagnostic Code 5276 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for the 
assignment of a higher evaluation for his service-connected 
left elbow/forearm disability within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  Specifically, he contends 
that his bilateral foot disability is manifested by chronic 
pain, severely limiting his activity and thus entitling him 
to an increased rating.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

While serving with the Army National Guard in August 1990, 
the veteran was given arch supports for his feet.  He 
continued to complain of pain on marching.  In September 
1990, he returned to the podiatry clinic.  X-ray revealed 
decreased calcaneal angle with medial deviation of the talar 
head, bilaterally.  There was anterior deviation of the 
"Cyma line."  This was considered consistent with pes 
planus.  As a result of his bilateral foot disability, the 
veteran was considered unsuitable for military service.  

The veteran underwent VA examination in January 1997.  The 
report shows that he walked with a normal gait.  He had flat 
medial arches.  An X-ray revealed flat calcaneal pitch with 
pronation through the mid-foot.  A hearing officer in 
February 1998 granted service connection for bilateral pes 
planus following review of the service medical records and VA 
examination reports.  A 10 percent evaluation was assigned.  

The severity of pes planus is ascertained, for VA disability 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1996) (Schedule).  The RO has evaluated the veteran's pes 
planus under 38 C.F.R. 4.71a, Diagnostic Code 5276 (1998).  
Pursuant to this code, a pronounced impairment, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent rating for a 
bilateral disorder and a 30 percent rating for a unilateral 
disorder.  When impairment is severe, with objective evidence 
of marked deformity, pain on manipulation and accentuated by 
use, indication of swelling on use, and characteristic 
callosities, the ratings are 30 percent and 20 percent for 
bilateral and unilateral flatfoot, respectively.  The 
impairment is considered moderate, permitting a 10 percent 
rating, if the weight-bearing line is over or medial to the 
great toe, if there is inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, bilateral or 
unilateral.

The veteran reported at his October 1997 personal hearing 
that he had worn arch supports since service discharge.  He 
reported further that he suffered from foot pain especially 
after working an eight-hour day.  He indicated that his 
arches itched and he was unable to climb stairs.  His mother 
reported that at times he would sit with his feet held above 
ground.  The veteran also submitted a statement from his 
former high school coach who indicated that the veteran did 
not have any problems with his feet prior to service.  The 
Board has carefully considered the veteran's allegations to 
the extent of his current disability.  However, the findings 
of the recent examinations most closely describe the moderate 
pes planus, contemplated by the current 10 percent rating.  
38 C.F.R. Part 4, Code 5276 (1998).  

In reviewing the veteran's medical records, a November 1997 
VA podiatry consultation report indicates that the veteran 
had flat rigid arches.  X-ray revealed flat calcaneal angle 
with talonavicular pronation.  VA podiatry clinic records 
dated in July 1998 show that the veteran complained that his 
arches hurt.  Physical examination revealed rigid flat medial 
arches.  X-ray showed flat calcaneal pitch angle, 
bilaterally.  In considering his treatment plan, it was noted 
that inlays would fail due to his flat rigid arches.  It was 
suggested that he be fitted with Thomas heels, bilaterally.  
The diagnostic assessment was congenital pes planus with 
expected secondary pain.  This does not show a disability 
that approximates the severe impairment required for the next 
higher rating.  38 C.F.R. § 4.7 (1998).  Specifically, it was 
not shown that the veteran had characteristic callosities, 
marked deformity, swelling, or any severe limitation of 
function due to pain -- criteria that must be met for an 
evaluation of 30 percent for a bilateral disability.  
Therefore, the current 10 percent rating is more appropriate 
and must be continued.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, at his personal hearing 
the veteran reported that he has had problems in the past due 
to his bilateral foot condition.  He reported that he had 
problems working as a grill man and also as a steam presser, 
especially with standing all day.  More recent VA outpatient 
reports dated in 1998 show that the veteran is currently 
unemployed.  A review of an April 1998 VA psychiatric 
hospital report shows that he reported that his 
non-service-connected substance abuse problem, including the 
intake of a liter of whiskey per day, was apparently a 
primary factor in his unemployment and that he was seeking 
alcohol rehabilitation for that reason.  The veteran did not 
implicate his pes planus condition in this report.  Although 
he now contends that he is unemployed because of his 
bilateral foot disability as well, he has not produced any 
objective evidence from his former places of employment that 
would indicate that his service-connected disability 
interfered with his employment to such an extent that he is 
entitled to extraschedular consideration.

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
Although the veteran is receiving continuing care, the VA 
records show that it is on an outpatient basis.  The VA 
outpatient records that date to 1998 are, for the most part, 
related to his non-service connected disability.  As 
discussed above, the medical evidence reveals that no more 
than a 10 percent disability evaluation is in order for the 
veteran's bilateral pes planus.  Neither his statements nor 
the medical records indicate that this disability warrants 
the assignment of an extraschedular evaluation.


ORDER

Entitlement to the assignment of a higher disability 
evaluation for bilateral pes planus is denied.


		
	
	Member, Board of Veterans' Appeals



 

